Stuart, J.
 Plaintiff instituted this action for a writ of habeas corpus to secure his release from the Des Moines County jail. Plaintiff’s counsel acknowledged in oral argument on appeal that after trial plaintiff had been returned to California under extradition proceedings as a parole violator and had since been released and discharged from prison, was sitting in the Supreme Court Chamber and was in no way currently deprived of his liberty. Habeas corpus is a summary remedy available to a person who is illegally restrained. Code of Iowa, section 663.1. Since plaintiff is no longer restrained, the question is moot and the appeal is dismissed at plaintiff’s costs. Ex parte Bell, 328 Mich. 185, 43 N.W.2d 321; 39 C. J. S. 730, 731, Habeas Corpus, section 118. — Appeal dismissed.
All Justices concur except Thornton, J., who takes no part.